Name: Commission Regulation (EEC) No 1597/86 of 26 May 1986 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 140/16 Official Journal of the European Communities 27. 5 . 86 COMMISSION REGULATION (EEC) No 1597/86 of 26 May 1986 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention  Section 1 04 :  destinado al envasado y al consumo directo poste ­ rior  Reglamento (CEE) n ° 3143/85,  bestemt til emballering og senere direkte forbrug  forordning (EÃF) nr. 3143/85,  zur Verpackung und zum anschlieÃ enden unmit ­ telbaren Verbrauch  Verordnung (EWG) Nr. 3143/85,  ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¸Ã µÃ ¯ Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ³Ã µÃ ½Ã ­Ã Ã Ã µÃ Ã · Ã ¬Ã ¼Ã µÃ Ã · Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã ·  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas the Annex to Commission Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 765/86 (4), lays down the special entries to be made in Sections 104 and 106 of the control copy ; Whereas point 33 (b) of Part II of the Annex to Regula ­ tion (EEC) No 1687/76 relates to the special entries intro ­ duced by Commission Regulation (EEC) No 3143/85 (^ as last amended by Regulation (EEC) No 713/86 (*) ; whereas, in order to avoid any problems of interpretation, the wording of point 33 (b) should be amended to bring it into line with the wording used in point 33 (a) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 3143/85 ,  for packaging and subsequent private consump ­ tion  Regulation (EEC) No 3143/85,  destine Ã Ã ªtre emballÃ © et Ã la consommation directe ultÃ ©rieure  rÃ ¨glement (CEE) n0 3143/85,  destinato ad essere imballato ed all ulteriore consumo diretto  regolamento (CEE) n . 3143/85,  bestemd om te worden verpakt en voor later onmiddellijk verbruik  Verordening (EEG) nr. 3143/85,  destinado a ser embalado e ao consumo directo posterior  Regulamento (CEE) n? 3143/85'. HAS ADOPTED THIS REGULATION : Article 1 The first indent of point 33 (b) of Part II of the Annex to Regulation (EEC) No 1687/76 is hereby replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5. 1986, p. 19 . O OJ No L 190, 14. 7 . 1976, p. 1 . (4) OJ No L 72, 15 . 3 . 1986, p. 11 . 0 OJ No L 298 , 12 . 11 . 1985, p. 9 . ( «) OJ No L 65, 7. 3 . 1986, p. 18 .